Order entered November                ,2012                                       904737




                                                In The


                            .ffiftl) istritt of txas at allas

                                        No. 05-12-00926-CR

                                  HERNAN FRAIRE, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F09-23600-T

                                              ORDER

         The Court REINSTATES the appeal.

         On October 11, 2012, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 29, 2012, we received the reporter’s record.

Therefore, we conclude findings are no longer necessary and VACATE the October 11, 2012

order.

         Appellant’s brief is due within thirty days of the date of this order.




                                                         DAVID L.
                                                         JUSTICE